Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	OPTICAL IMAGE CAPTURING MODULE INCLUDING SIX LENSES OF -+-++-, +++-+-, +--++- OR --+-+- REFRACTIVE POWERS.
 
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stephen Hsu on 5/25/22 and 7/2/22. 
The application has been amended as follows:
(i) In the Drawings:
The replacement sheets of the Drawings submitted by Applicant are attached in this office action.
(ii) In the Specification (paragraph [0044-0046,00171] amended):
FIG. 1A is a schematic view of [[the]] a conventional optical image capturing system 

FIG. 1B is a curve diagram illustrating the spherical aberration, astigmatism and optical distortion of the conventional optical image capturing system in order from left to right 

FIG. 1C shows the sagittal fan and the tangential fan of the conventional optical image capturing system and the lateral aberration diagram of the longest operation wavelength and the shortest operation wavelength passing thorough the margin of the aperture at 0.7 field of view 

 [00171] Table 4 is the aspheric coefficients of the second embodiment
Table 4: Aspheric Coefficients
Surface
2
3
4
5
6
7
8
k
-5.413423E+00
-1.367076E+01
-4.399592E+00
3.459240E+00
-2.907024E+01
-1.987478E+01
-5.952043E-01
A4
6.344488E-04
-3.914899E-03
-4.984335E-03
-5.633763E-03
-7.209639E-03
2.346609E-03
1.213925E-03
A6
-1.188617E-04
3.398810E-04
9.351221E-04
1.306325E-03
2.176339E-03
-1.685381E-04
-4.984115E-04
A8
1.213143E-05
-1.893663E-05
-6.598803E-05
-1.203856E-04
-3.026713E-04
-1.363340E-05
2.366088E-05
A10
-1.275356E-06
1.719783E-06
3.222872E-06
6.565375E-06
2.573724E-05
3.089597E-06
7.567020E-07
A12
8.034150E-08
-1.216921E-07
-1.252157E-07
-2.406344E-07
-1.277364E-06
-1.287551E-07
-7.613454E-08
A14
-2.264549E-09
4.628093E-09
3.083285E-09
5.459738E-09
3.430150E-08
4.628624E-10
1.082529E-09
A16
2.200776E-11
-6.731543E-11
-3.172335E-11
-5.659393E-11
-3.930302E-10
3.448304E-11
2.710412E-12
A18
0.000000E+00
0.000000E+00
0.000000E+00
0.000000E+00
0.000000E+00
0.000000E+00
0.000000E+00


Table 4 (cont.): Aspheric Coefficients
[[表面]]Surface
9
10
11
12
13


k
-3.685211E+00
-4.740415E+00
3.880347E+01
7.629883E+01
-3.118108E+00


A4
-5.663211E-04
2.567170E-03
-3.047128E-03
-2.141173E-02
-1.569294E-02


A6
1.184151E-03
4.684468E-04
6.499484E-04
1.874208E-03
1.095788E-03


A8
-3.691551E-04
-1.892229E-04
8.453169E-05
-4.161893E-05
1.451359E-04


A10
4.076676E-05
4.351701E-05
-3.181849E-05
-5.121709E-06
-4.933765E-05


A12
-2.298783E-06
-6.952632E-06
3.558317E-06
6.862672E-07
6.262312E-06


A14
6.726912E-08
5.190046E-07
-2.045071E-07
-4.373721E-08
-3.963826E-07


A16
-8.164502E-10
-1.416218E-08
6.913686E-09
1.770992E-09
1.013644E-08


A18
0.000000E+00
0.000000E+00
0.000000E+00
0.000000E+00
0.000000E+00





(iii) In the Claims: 
1. (Currently Amended) An optical image capturing system, from an object side to an image side, comprising:
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power; and
an image plane for infrared light;
wherein the optical image capturing system consists of an [[the]] entrance pupil diameter of the optical image capturing system is denoted by HEP, an [[the]] exit pupil diameter of image side of the sixth lens is denoted by HXP, 
0.5≦f/HEP≦1.8; 0 deg<HAF≦50 deg; and 0.9≦2(ARE /HXP[[HEP]])≦2.0.

9. (Currently Amended) The optical image capturing system according to claim 1, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS and the following condition is satisfied:
0.2≦InS/HOS≦1.1.

10. (Currently Amended) An optical image capturing system, from an object side to an image side, comprising:
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power; and
an image plane for infrared light; 
wherein the optical image capturing system consists of  
0.5≦f/HEP≦1.5; 0 deg<HAF≦50 deg; and 0.9≦2(ARE /HXP[[HEP]])≦2.0.

12. (Currently Amended) The optical image capturing system according to claim 10, wherein a maximum height for image formation on the image plane perpendicular to the optical axis in the optical image capturing system is HOI, a distance on the optical axis from an object side of the first lens to the image plane is denoted by HOS and the following condition is satisfied:
0.5≦HOS/HOI≦6.

20. (Currently Amended) An optical image capturing system, from an object side to an image side, comprising:
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power; and
an image plane for infrared light;
wherein the optical image capturing system consists of image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a half maximum angle of view of the optical image capturing system is denoted by HAF,
0.5≦f/HEP≦1.3; 0 deg<HAF≦45 deg; and 0.9≦2(ARE /HXP[[HEP]])≦2.0.

21. (Currently Amended) The optical image capturing system according to claim 20, wherein a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS and the following condition is satisfied:
0 mm<HOS≦20 mm.

24. (Currently Amended) The optical image capturing system according to claim 20, wherein a distance between the first lens and the second lens on the optical axis is denoted by IN12, 
IN12> IN34; IN45> IN34; and IN56> IN34.

25. (Currently Amended) The optical image capturing system according to claim 20, further comprising an aperture and an image sensor, wherein the image sensing device is disposed on the image plane and comprises at least 100 thousand pixels, a distance on the optical axis from the aperture stop to the image plane is denoted by InS, a distance on the optical axis from an object side of the first lens to the image plane is denoted by HOS, and the following condition is satisfied:
0.2≦InS/HOS≦1.1.

Allowable Subject Matter
Claim(s) 1-25 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Chang (US 20180188489, of record). 

    PNG
    media_image1.png
    492
    611
    media_image1.png
    Greyscale

Chang teaches (Fig. 1A, Table 1) An optical image capturing system, from an object side to an image side, comprising: 
a first lens with refractive power;
a second lens with refractive power;
a third lens with refractive power;
a fourth lens with refractive power;
a fifth lens with refractive power;
a sixth lens with refractive power; and
an image plane for infrared light; 
wherein the optical image capturing system consists of the six lenses with refractive power, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are f1, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is denoted by HEP, an exit pupil diameter of image side of the sixth lens is denoted by HXP, a half maximum angle of view of the optical image capturing system is denoted by HAF, with a point on any surface of any one of the six lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to ½ HXP on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied: 
0.5≤f/HEP≤1.8 (1.4); 0 deg<HAF≤50 deg (50). 

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical image capturing system including “0.9≤2(ARE/HXP)≤2.0”, along with the other claimed limitations of claim 1.
Claims 10 and 20 are allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234